
	
		I
		112th CONGRESS
		2d Session
		H. R. 4370
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2012
			Mr. Tipton (for
			 himself, Mr. Graves of Missouri,
			 Mrs. Ellmers,
			 Mr. Ross of Florida,
			 Mr. Hultgren,
			 Mr. Chabot, and
			 Mr. Long) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To require new policies and procedures to address
		  duplication and inefficient spending in the Federal grants
		  process.
	
	
		1.Short titleThis Act may be cited as the
			 Eliminating Duplicative and
			 Inefficient Taxpayer Spending Act.
		2.Requirement for
			 Federal grant applicants to include certain information about similar Federal
			 grants in grant applications
			(a)RequirementEach
			 applicant for a grant from an Executive agency shall submit, as part of the
			 application for the grant, the following information:
				(1)A
			 list of each similar Federal grant the applicant applied for during the
			 one-year period preceding the date of submission of the application.
				(2)A list of each similar Federal grant the
			 applicant received during the five-year period preceding the date of submission
			 of the application.
				(3)A
			 statement of whether the applicant has ever been debarred or suspended by an
			 Executive agency from receiving Federal grants and, if so, a list of each such
			 debarment or suspension.
				(b)EnforcementIf
			 an applicant does not include the information required by subsection (a) in an
			 application for a grant—
				(1)the head of the
			 Executive agency may propose that the applicant be debarred or suspended from
			 receiving Federal grants in the future; and
				(2)in the case of—
					(A)a grant awarded
			 through merit-based selection procedures, the Executive agency may not award
			 the grant to the applicant; and
					(B)a grant that is a
			 block grant or formula grant for which Federal funds are required to be
			 allocated in accordance with a distribution formula prescribed by law or
			 regulation or in which the allocation methodology for the grant funds is
			 mandated by law, the Executive agency may require the forfeiture or repayment
			 of the grant.
					3.Responsibilities
			 of Office of Management and Budget
			(a)Guidance
				(1)In
			 generalThe Director of the Office of Management and Budget shall
			 issue guidance to implement this Act. The guidance shall include the policies
			 and procedures described in paragraph (2) as well as such other additional
			 policies and procedures that the Director considers appropriate for carrying
			 out this Act.
				(2)Information
			 sharingIn the guidance
			 issued under paragraph (1), the Director shall establish uniform policies and
			 procedures to ensure that each Executive agency shares information about grants
			 awarded by the agency both within the agency and among other appropriate
			 Executive agencies that might be awarding similar Federal grants.
				(b)Enforcement of
			 information sharing
				(1)SabbaticalsIf an Executive agency does not comply with
			 the information sharing requirements of the guidance issued under subsection
			 (a) during a fiscal year, a senior executive within that agency may not be
			 granted, during the succeeding fiscal year, a sabbatical under section 3396(c)
			 of title 5, United States Code.
				(2)Incentive
			 awardsIf an Executive agency
			 does not comply with the information sharing requirements of the guidance
			 issued under subsection (a) during a fiscal year, a senior executive within
			 that agency may not receive, during the succeeding fiscal year, any incentive
			 award under subchapter I of chapter 45 of title 5, United States Code.
				4.DefinitionsIn this Act:
			(1)The term
			 Executive agency has the meaning provided by section 105 of
			 title 5, United States Code, except the term does not include the Government
			 Accountability Office.
			(2)The term similar Federal
			 grant, with respect to an application submitted for a Federal grant,
			 means another Federal grant to provide a program, service, or product that is
			 substantially overlapping or duplicative in nature, as determined by the
			 Director of the Office of Management and Budget, or identical, to the program,
			 service, or product to be provided under the grant for which the application is
			 being submitted.
			5.ApplicabilityThis Act shall apply to grant applications
			 submitted on or after the date occurring 120 days after the date of the
			 enactment of this Act.
		
